State of New York
                                                              This memorandum is uncorrected and subject to
Court of Appeals                                            revision before publication in the New York Reports.




 No. 48
 Dr. Robert D. Haar, M.D.,
         Appellant,
      v.
 Nationwide Mutual Fire Insurance
 Company,
         Respondent,
 John and Jane Doe Corps., 1-10,
 John and Jane Doe 1-10,
         Defendants.




 Gregory Zimmer, for appellant.
 Ralph J. Carter, for respondent.




 *     *     *     *     *     *     *     *     *     *     *     *     *      *     *     *      *

 Certification of a question by the United States Court of Appeals for the Second Circuit, pursuant
 to section 500.27 of this Court's Rules of Practice, accepted and the issues presented are to be
 considered after briefing and argument. Chief Judge DiFiore and Judges Rivera, Stein, Fahey,
 Garcia, Wilson and Feinman concur.


 Decided March 21, 2019